DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent application should be updated (including application number, filing date and patent number).  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, line 16, the words “for” and Intermittently” are misspelled. In claim 1, line 22, the word “nitrogen” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2016/0303795 A1) in combination with DeSimone et al (U.S. Patent Application Publication 2016/0059487 A1) and Xu et al (WO 2016/173100 A1).
             Since WO 2016/173100 A1 is not in English, equivalent document U.S. Patent Application Publication 2018/0036941 A1 will be used to set forth the rejection.
             Regarding claim 1, Liu et al (see the entire document, in particular, paragraphs [0004], [0023], [0029], [0035], [0037] and [0046]; Figures 1-3 and 8) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0004] (apparatus for printing an all-dimensional object) of Liu et al), including (a) a support (see Figures 1 and 2; paragraph [0023] (platform 114) of Liu et al); (b) a carrier operatively associated with the support on which carrier the three-dimensional object is formed (see Figures 1 and 2; paragraph [0023] (mechanical assembly 104) of Liu et al); (c) a gas-permeable optically transparent member having a build surface, with the carrier and the build surface defining a build region therebetween (see Figures 1 and 2; paragraph [0023] (gas-permeable optically transparent flexible film 102) of Liu et al); (d) a liquid polymer supply operatively associated with the build surface and configured to supply liquid polymer into the build region for solidification or polymerization (see paragraph [0004] (a reservoir holding a photo-curable resin is in the printing area); (e) a radiation source configured to irradiate the build region through the optically transparent member to form a solid polymer from the polymerizable liquid (see Figure 1 and paragraph [0023] (exposure device 112) of Liu et al); (g) a controller operatively associated with the radiation source for continuously or intermittently advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer (see Figure 8 and paragraph [0046] (linear actuator 160 moves exposure device 112; linear actuator 160 and exposure device 112 are operatively associated with a programmable control device) of Liu et al); and (h) a gas/pressure controller in fluid communication with the optically transparent member configured to control a pressure and/or supply a gas to the build surface through the gas-permeable member (see Figure 3 and paragraph [0029] (oxygen concentration control system 130 supplies oxygen to air chamber 118 and reservoir 108 through film 102) of Liu et al), wherein (h)(i) the gas/pressure controller is configured to apply a reduced pressure to the polymerizable liquid through the optically transparent member and withdrawing gas from the polymerizable liquid through the optically transparent member (see Figure 3 and paragraph [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) of Liu et al). Liu et al does not teach (1) a controller operatively associated with a carrier and/or optionally at least one drive, or (2) applying an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member. DeSimone et al (see the entire document, in particular, paragraphs [0007], [0011], [0033], [0048], [0128] and [0166]; Figure 1) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0007] (apparatus for production of a three-dimensional object) of DeSimone et al), including a controller operatively associated with a carrier (see paragraph [0033] (a controller operatively associated with a carrier and a radiation source) of DeSimone et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller operatively associated with a carrier in the apparatus of Liu et al in view of DeSimone et al in order to maintain a dead zone of polymerizable liquid and maintain a gradient of polymerization (see paragraph [0033] of DeSimone et al). Xu et al (see the entire document, in particular, paragraphs [0009], [0042], [0055] and [0056]; Figure 2) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0009] (photo-curing 3D printer) of Xu et al), including applying an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member (see paragraph [0056] (applying a mixed gas containing 20 – 100% oxygen) of Xu et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member in the apparatus of Liu et al in view of Xu et al in order to improve the curing efficiency of the process (see paragraph [0042] of Xu et al).
             Regarding claims 2, 3 and 5, see Figure 3; paragraphs [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) and [0037] (pressure can be dynamically changed/controlled, adjusting the oxygen concentration along with the pressure in air chamber 118) of Liu et al.
             Regarding claim 4, see paragraph [0056] (applying a mixed gas containing 20 – 100% oxygen) of Xu et al.
             Regarding claim 6, see paragraph [0056] (air pump 12 communicates with cavity 14 through pipeline 13) of Xu et al.
             Regarding claim 7, see paragraph [0033] (maintain a dead zone of polymerizable liquid and maintain a gradient of polymerization) of DeSimone et al.
             Regarding claim 8, see Figure 3; paragraphs [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) and [0037] (pressure can be dynamically changed/controlled, adjusting the oxygen concentration along with the pressure in air chamber 118) of Liu et al and paragraph [0011] (maintain a dead zone of up to 400 microns) of DeSimone et al.
             Regarding claim 9, see paragraph [0048] (advance the carrier unidirectionally away from the build surface) of DeSimone et al.
             Regarding claim 10, see paragraph [0128] (devices are used to replenish the pool of liquid resin; devices are operatively connected to a controller) of DeSimone et al.
             Regarding claim 11, see paragraph [0166] (directly or indirectly control process conditions, continuously or step-wise, including rate or speed of advance of the carrier) of DeSimone et al.
Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2016/0303795 A1) in combination with DeSimone et al (U.S. Patent Application Publication 2016/0059487 A1) and Xu et al (WO 2016/173100 A1).
             Since WO 2016/173100 A1 is not in English, equivalent document U.S. Patent Application Publication 2018/0036941 A1 will be used to set forth the rejection.
             Regarding claim 12, Liu et al (see the entire document, in particular, paragraphs [0004], [0023], [0029], [0035], [0037] and [0046]; Figures 1-3 and 8) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0004] (apparatus for printing an all-dimensional object) of Liu et al), including (a) a support (see Figures 1 and 2; paragraph [0023] (platform 114) of Liu et al); (b) a carrier operatively associated with the support on which carrier the three-dimensional object is formed (see Figures 1 and 2; paragraph [0023] (mechanical assembly 104) of Liu et al); (c) a gas-permeable optically transparent member having a build surface, with the carrier and the build surface defining a build region therebetween (see Figures 1 and 2; paragraph [0023] (gas-permeable optically transparent flexible film 102) of Liu et al); (d) a liquid polymer supply operatively associated with the build surface and configured to supply liquid polymer into the build region for solidification or polymerization (see paragraph [0004] (a reservoir holding a photo-curable resin is in the printing area); (e) a radiation source configured to irradiate the build region through the optically transparent member to form a solid polymer from the polymerizable liquid (see Figure 1 and paragraph [0023] (exposure device 112) of Liu et al); (g) a controller operatively associated with the radiation source for continuously or intermittently advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer (see Figure 8 and paragraph [0046] (linear actuator 160 moves exposure device 112; linear actuator 160 and exposure device 112 are operatively associated with a programmable control device) of Liu et al); and (h) a gas/pressure controller in fluid communication with the optically transparent member configured to control a pressure and/or supply a gas to the build surface through the gas-permeable member (see Figure 3 and paragraph [0029] (oxygen concentration control system 130 supplies oxygen to air chamber 118 and reservoir 108 through film 102) of Liu et al), wherein (h)(i) the gas/pressure controller is configured to apply a reduced pressure to the polymerizable liquid through the optically transparent member and withdrawing gas from the polymerizable liquid through the optically transparent member (see Figure 3 and paragraph [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) of Liu et al) and (h)(ii) intermittently reducing a pressure of the gas (see Figure 3 and paragraph [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) of Liu et al. Liu et al does not teach (1) a controller operatively associated with a carrier and/or optionally at least one drive, or (2) applying an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member. DeSimone et al (see the entire document, in particular, paragraphs [0007], [0011], [0033], [0048], [0128] and [0166]; Figure 1) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0007] (apparatus for production of a three-dimensional object) of DeSimone et al), including a controller operatively associated with a carrier (see paragraph [0033] (a controller operatively associated with a carrier and a radiation source) of DeSimone et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller operatively associated with a carrier in the apparatus of Liu et al in view of DeSimone et al in order to maintain a dead zone of polymerizable liquid and maintain a gradient of polymerization (see paragraph [0033] of DeSimone et al). Xu et al (see the entire document, in particular, paragraphs [0009], [0042], [0055] and [0056]; Figure 2) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0009] (photo-curing 3D printer) of Xu et al), including applying an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member (see paragraph [0056] (applying a mixed gas containing 20 – 100% oxygen) of Xu et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member in the apparatus of Liu et al in view of Xu et al in order to improve the curing efficiency of the process (see paragraph [0042] of Xu et al).
             Regarding claims 13 and 15, see Figure 3; paragraphs [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) and [0037] (pressure can be dynamically changed/controlled, adjusting the oxygen concentration along with the pressure in air chamber 118) of Liu et al.
             Regarding claim 14, see paragraph [0056] (applying a mixed gas containing 20 – 100% oxygen) of Xu et al.
             Regarding claim 16, see paragraph [0056] (air pump 12 communicates with cavity 14 through pipeline 13) of Xu et al.
             Regarding claim 17, see paragraph [0033] (maintain a dead zone of polymerizable liquid and maintain a gradient of polymerization) of DeSimone et al.
             Regarding claim 18, see Figure 3; paragraphs [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) and [0037] (pressure can be dynamically changed/controlled, adjusting the oxygen concentration along with the pressure in air chamber 118) of Liu et al and paragraph [0011] (maintain a dead zone of up to 400 microns) of DeSimone et al.
             Regarding claim 19, see paragraph [0048] (advance the carrier unidirectionally away from the build surface) of DeSimone et al.
             Regarding claim 20, see paragraph [0128] (devices are used to replenish the pool of liquid resin; devices are operatively connected to a controller) of DeSimone et al.
             Regarding claim 21, see paragraph [0166] (directly or indirectly control process conditions, continuously or step-wise, including rate or speed of advance of the carrier) of DeSimone et al.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U.S. Patent Application Publication 2016/0303795 A1) in combination with DeSimone et al (U.S. Patent Application Publication 2016/0059487 A1) and Xu et al (WO 2016/173100 A1).
             Since WO 2016/173100 A1 is not in English, equivalent document U.S. Patent Application Publication 2018/0036941 A1 will be used to set forth the rejection.
             Regarding claim 22, Liu et al (see the entire document, in particular, paragraphs [0004], [0023], [0029], [0035], [0037] and [0046]; Figures 1-3 and 8) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0004] (apparatus for printing an all-dimensional object) of Liu et al), including (a) a support (see Figures 1 and 2; paragraph [0023] (platform 114) of Liu et al); (b) a carrier operatively associated with the support on which carrier the three-dimensional object is formed (see Figures 1 and 2; paragraph [0023] (mechanical assembly 104) of Liu et al); (c) a gas-permeable optically transparent member having a build surface, with the carrier and the build surface defining a build region therebetween (see Figures 1 and 2; paragraph [0023] (gas-permeable optically transparent flexible film 102) of Liu et al); (d) a liquid polymer supply operatively associated with the build surface and configured to supply liquid polymer into the build region for solidification or polymerization (see paragraph [0004] (a reservoir holding a photo-curable resin is in the printing area); (e) a radiation source configured to irradiate the build region through the optically transparent member to form a solid polymer from the polymerizable liquid (see Figure 1 and paragraph [0023] (exposure device 112) of Liu et al); (g) a controller operatively associated with the radiation source for continuously or intermittently advancing the carrier away from the build surface to form the three-dimensional object from the solid polymer (see Figure 8 and paragraph [0046] (linear actuator 160 moves exposure device 112; linear actuator 160 and exposure device 112 are operatively associated with a programmable control device) of Liu et al); and (h) a gas/pressure controller in fluid communication with the optically transparent member configured to control a pressure and/or supply a gas to the build surface through the gas-permeable member (see Figure 3 and paragraph [0029] (oxygen concentration control system 130 supplies oxygen to air chamber 118 and reservoir 108 through film 102) of Liu et al), wherein (h)(i) the gas/pressure controller is configured to apply a reduced pressure to the polymerizable liquid through the optically transparent member and withdrawing gas from the polymerizable liquid through the optically transparent member (see Figure 3 and paragraph [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) of Liu et al), wherein (h)(ii) the polymerizable liquid includes a lower region on the optically transparent member, and an upper region on the lower region opposite the optically transparent member (see Figure 1 of Liu; compare with instant Figure 1), wherein (h)(iii) the gas/pressure controller is configured to apply a reduced pressure gas to the polymerizable liquid through the optically transparent member and reduce a gas concentration in the upper region (see Figure 3; ; paragraph [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) of Liu et al). Liu et al does not teach (1) a controller operatively associated with a carrier and/or optionally at least one drive, or (2) applying an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member. DeSimone et al (see the entire document, in particular, paragraphs [0007], [0011], [0033], [0048], [0128] and [0166]; Figure 1) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0007] (apparatus for production of a three-dimensional object) of DeSimone et al), including a controller operatively associated with a carrier (see paragraph [0033] (a controller operatively associated with a carrier and a radiation source) of DeSimone et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller operatively associated with a carrier in the apparatus of Liu et al in view of DeSimone et al in order to maintain a dead zone of polymerizable liquid and maintain a gradient of polymerization (see paragraph [0033] of DeSimone et al). Xu et al (see the entire document, in particular, paragraphs [0009], [0042], [0055] and [0056]; Figure 2) teaches an apparatus for forming a three-dimensional object from a polymerizable liquid (see paragraph [0009] (photo-curing 3D printer) of Xu et al), including applying an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member (see paragraph [0056] (applying a mixed gas containing 20 – 100% oxygen) of Xu et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an oxygen-enriched gas to the polymerizable liquid through an optically transparent member to thereby reduce a nitrogen content of the polymerizable liquid by supplying oxygen through the optically transparent member into the polymerizable liquid while withdrawing nitrogen from the polymerizable liquid through the optically transparent member in the apparatus of Liu et al in view of Xu et al in order to improve the curing efficiency of the process (see paragraph [0042] of Xu et al).
              Regarding claim 23, see paragraph [0011] (dead zone thickness of up to 400 microns; dead zone and gradient of polymerization zone together have a thickness of up to 1,000 microns) of DeSimone et al.
             Regarding claim 24, see Figure 3; paragraphs [0035] (pressure control system 140 is operatively coupled to air chamber 118; pressure control system 140 may increase or decrease pressure in air chamber 118) and [0037] (pressure can be dynamically changed/controlled, adjusting the oxygen concentration along with the pressure in air chamber 118) of Liu et al.
Conclusion  
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742